Exhibit 10.1
Loan Repayment Agreement


Party A: Shenzhen Zhaoheng Industrial Co., Ltd.
Party B: Hunan Zhaoheng Hydropower Co., Ltd.


According to the results of financial auditing, Party A owed Party B
RMB244,745,383.74 (including amounts due to Party B from Hunan Jiuli Hydropower
Construction Co., Ltd., a wholly owned subsidiary of Party A) as of December 31,
2007. The nature of the debt was related party non-operating dispossession.


To truly reflect the operation results and financial situations of both parties
and based on the principles of fairness and independence, Party A and Party B
reached the following agreement:


1.
Party A agrees to repay the debt before December 2008.
2.
Before the debt is fully repaid, Party A shall pay asset dispossession interests
to Party B at 120% of 7.47%, the bench mark rate set by the People’s Bank of
China.
3.
Asset dispossession interests shall be settled on a quarterly basis and
calculated on the basis of actual amount and number of days in arrears. Any
outstanding interests shall be added up to the  principals for forthcoming
interests calculation.







Party A (seal): Shenzhen Zhaoheng Industrial Co., Ltd.
Legal Representative
(signature):


Party B (sealed): Hunan Zhaoheng Hydropower Co., Ltd.
Legal Representative
(signature):










Signed: January 31, 2008
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 